Case 19-43691-mxm7 Doc 16-1 Pree EQ72 aoa sErirered O72 5/19 11; 07:35 Pagelof3
Dealer Number. 42286 __ Contract NumbeM/A .
sewerscreoron___VANDERGRIFF TOYOTA

 

 

 

 

BUYER,
Japonesd 109 ROCKPRESS DR dap ness __1000 W 1-20 .
cry _MANSETELN save ___IX __ ap 26063-16|Giry ARLINGTON srare._1X_- zip /O017
_ [PHONE . a PHONE 117-466-8696

 

 

——NWA stare A. zip

 

‘The Buyer is ratarred to a8 “you" or “your: The Sailer is raferred 10 a6 “we" of “us.” This contract may be transtorrad by the Seiler,

PROMISE TO PAY: The credit price Is shown below as the “Total Sales Price.’ The ‘Cash Price” Is also shown below. By signing this contract, you
choose to purchase the vehicle on credit according td’the terms of this contract. You agrea to pay us the Amount Financed, Finanes Charge, and
any other charges In this contract. You agree to make payments In U.S. funds according to the Payment Schedule in thle contract. It more than one
porson signs as a buyer, you'spree to keep all tha promises in this agreement even If the others do nol.

You have thorough inspocied, accepted, and approved tha vehicle in all respects.

 

 

 

 

 

 

 

 

 

 

 

 

 
   
   
   

 

 

 

 

 

 

 

 

 

 

(SE FOR WHICH PURCHASED
VEHICLE IDENTIFICATION = z
PERSONAL, FAMILY, OR HOUSEHOLD,
YEAR | MAKE | MODEL | VEHICLEIDENTIFICATIONNUMBER =| {7 NEW UNLESS OTHERWISE INDICATED BELOW
. CIDEMONSTRATOR — * |i ether of the boss below la checked, Chapter S53
ASR Clractory ofthe Texts Fixance Code applies to tis Contract,
OFFICIAVEXECUTIVE | [] BUSINESS OR COMMERCIAL
2016 FOYOTA ATABFIFK7GRS67249 | Gucep 1 AGRICULTURAL
Trade-In: Make Modal
year N/A yin _NZR License No. da
FEDERAL TRUTH-IN-LENDING DISCLOSURES PROPERTY ESURANCE Yo mt gp e collateral
"ANNUAL FINA’ Amount Total of Total Sale iaured ageing samnege oF Jose ln Hh enourt
PERCENTAGE| CHARGE Financed Payments Price Sore fe eel bane or maarenae ial en have pe
RATE ‘The dotar Thoamourtot | The amount you | The total cost of all that you owe under this contract. You may obtéin
The cost of amount the credit provided | wil have paid atter | your purchase on | | Property Insurance from anyone you want of provide
your crodit as ‘erodlt will you have made all Ih, inekuding Inaurence you slreedy have, The Ineurer must
oath cals. So vou ila you aca aerial ote busines Texas. ou ages oho
‘scheduled. us proof of You mist name us 8 the
5 PERU snacntpe poy bw oat ean
6.09 %| 5 6455.27 ¢ 38836.08 | 5 : a tiaiarcs We end woke or er?
feates from the Insurance companias vit desccbe the
Your Payment Schedule Will Be: torms, conditions, and deductibles.
Number of Amount of § When Payments
Payments Payments. Aro Qua
22 S$ 539,39 | Monin beginning 07/03/2016 Optional Credit
WA Oras hollows i Life and Credit Disability insurance
Nia No ‘Credi Wa insurance and crodt Gisabilty Insurance are not
Late Charge: 1 wa do not receive payment Fa La oT nw rae * | required to obtain credit. Thay wil nat be provided unless you
jearvy commercial vehicle iGo), you dl py ant charge ofS sign and agree to pay tho extra cosi. Your decision fo buy oF
fered lope, Gl that you owe earty, you will not have to pay @ penalty Sol Bees ineerce covwagen i cla a ing
encroval process.

Securfty Interest. We will have a securty interest in tha vehicle being purchased,
tlonal Inlormati
required re,

    

Cheri tte, one tr $623. 18am 72 _

 

TTEMIZATION OF AMOUNT FINANCED Ci Credit Lita, both buyara ue
1 Sa Fis eet sates sorvions, twos WY Ci Croc Oinabity, one buyer $NA /
WA sw Satos_Tax_3—1619 55 Lee pen es ee JA
yao wd yh sya) §_29532.39 (1) OLO UNITED CREDIT LIFE

2 Total Downpayment = (i negative, anter“U' and os Ling 4A bolow)

 

 

 

Sp om atey sow W/A i SHAWNEE MISSION, KS 66201

= Net Trade In s_N/A ae Orin Aare)

+ Cash s JA ‘Credit ie insurance pays only he amount you would owe if
+ Mrs. Rebata s__2000.00 ine rater
+Other (descrbe) YA

 

7 y ee eee Inger, thw
Tots] Downpgymert $2000.00 (a Pret a ad or are eas horace
3 Unpald Balance of Cash Price (1 minus 2) $_27832.39. = mime

4 Other Charges Including Amourts Paid lo Ohers on Your Bobilt You insurance indicated shave,
(tery hve pot tase ct WA 5A x ; 05/19/2014

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B Cost ol Optra) Cred insurance Pald to freurance oe wa
Capon Corea ) eee
$ 673.18 Co-Buyere aonature Date
ea $ N/A S—fdR-1h
(© Other Optional Insurance ‘Companies $s. : Optional Insurance Coverages
D Offcial tp Goverment Agencied and Debt Cancellation Agreement
ie N/A ‘The granting of credit wil nol be depancent on the purchase
= s_N/A of either the Insurance © the debt cancefston
ato NIA tor 7A s_ N/A tpreement desorbed bei. Kw reba vided unless you
go 7A for NA s_N/A va rcl ts Encat iy hone’ ortererier test
E Debi CancetstionAgeomentFeePadtotheSeter 0 gL Frans creas te rch
F Dealors Inventory Tax (No included in Cash Price $__58.36 Coverage Mona Pramimo1 Foe
G Sales Tax {it Nol Included In Cash Price) $NA Gare 72. Os 658.63
1H Otver Taxes (ff Not Included in Cesh Price) s_ N/A N/A N/A Os__ N/A
1 Government License andior Registration Fees H/A A Os__ Nn
LICENSE AND R&B FEE s_130.50 Debt Cencelaton Agrvement™” N/A  s___ N/A
4 Ti Fees $__33.00
K. Government Voht don Foe 523-79 OLD UNITED CASUALTY CO
WTR
 Dasasy Serve Foe Patt Done Seqcog SHAWNEE MISSTONS ES" 66201
u s uu
(Hame Otfcs Address)

FEE |S NOT AN OFFICIAL FEE, A DOCUMENTARY FEE IS NOT REQUIRED BY LAW, “Whe vehicle Is iba labas GaP

 

 

 

 

 

 

 

 

 

 

 

tur MAY BE CHARGED TO BUYERS FOR HANOUNG DOCUMENTS RELATING TO THE SALE Al! | vatpay Ui cars bebe Pe posed rane
DOCUMENTARY FEE WAY NOT EXCEED A REASONAGLE AMOUNT AGREED TO BYTHE PARTIES. THis || | cotton pay ard he arcu you owe enon Pe Whee us
NOTICE IS REQUIRED BY LAW, pr te. Youean arc al aurrce WOU charge
UN CARGO DOCUMENTAL NO ES UN CARGO OFICIAL, LA LEY NO EXIGE QUE SE IMPONGA UN re WO GueeL. cera Ai OTE ONE OWE
CARGO DOCUMENTAL ree. este F PODRIA COBRARSE A LOS COMPAADORES POR EL MANEJO
bea Avon Sora aes || | Sinertse Mewera ‘tora bet
UNA CANTIOAD TAZONAELE ASORDADA POR LAS PANYES. ENTA NOTIRGACTON Se EXGGE POR LEY. carcallafon agreement woul charge la period ol 30 drys
nig conrad,
W Otiar Charges (Seltar ‘wha It paid end Groin myverert wtichows pared enc wi.
Orr Ghee Star mgt ri Hoeeuoereumen cael
Se tr NIA oeuvre rede
(3 Stat for Piate Transfer Faw 8 ‘Teas hnesrence Commissionor.A
PP me SCS~*«s@SC OOO Uretigurres ad topdcedby ReOfca Pe
to RTA ter WR NTA bi
to 0S AUAINTS toc TATNT-AGREEMENT ¢” TUST-UU soya ie cos saat Ws
oA me SSCOS COG x aS) d1s1e
lo E 7 tor 7 $. N7 Buyor's signaiure
NT te sin
© UA tor NIA 3 N/A
b NJA for N/A s_N/A
to N/A tor NifA s_N/A
Toted Other Charges and Amounts Paid lo Othars on Your Behait $4848.42
5 Amount Financed (3 + 4) 3__2¢380-81

 

 

 

 

 

\UMER CREDIT COMMISSIONER NOTICE
TD Avte Frannee tier c
Ta contact ~~ ore about this account, call This contract ie
‘subject In whole or In part to Texas law which Is enforced by the Consumer Credit Commissioner, 2601 N. Lamar Bivd., Austin,
Texas 78705-4207; (800) 538-1579; www.occc.elats.tx,us, and can be contacted.relative to any Inquiries or complaints.

 

 

 

 

The Annual Percentage Rate may be negotiable with the Seller, The Seller may assign this contract
and retain its right to receive a part of the Finance Charge.

 

‘Any change to this contyaet must be {n wrking. Both you and we must sign Ii. No oral changes to this contrac! are enforceable.

. W/A
Buyer X Co-Buyer X
Seo back for other Important agreements.
. CONSUMER WARNING; Notice to the buyer—Do not sign this contract before you read It or if It contains any blank spaces,
You are entitled to a copy of the contract you sign. Under the law, you have the right to pay off In advance all that you
owe and under certain conditions may save a portion of the finance charge. You will keep this contract to protect your
legal rights.
BUYER'S ACKNOWLEDGEMENT OF CONTRACT RECEIPT: YOU AGREE TO THE TERMS OF THIS CONTRACT AND
ACKNOWLEDGE RECEIPT OF A COMPLETED COPY OF.IT. YOU CONFIRM THAT BEFORE YOU SIGNED THIS CONTRACT,
WE GAVE ITTOYO! YOU WERE FREETOTAKE IT AND REVIEW IT. YOU ACKNOWLEDGE THAT YOU HAVE READ BOTH
SIDES OF THIS, TACT, INC! |G THE ARBITRATION CLAUSE ON THE REVERSE SIDE, BEFORE SIGNING BELOW.

Buyer Sins X x pate! 19/2016 Buyer Signs X. N/A palfA

 

 

Co-Buyert ant = Acobuyer is Sasa rem og ew a nah oe Fa wes F oO
ches rat have © py oma. Yo fet oe aypans ea tecty trong wise (Gv0n to us in thie contract.

Other owner sivPATHDE RGRIFF—TO¥OTA———__— so 6419416 x

Seller vigny tp oy Ke Tie 1

THIS CONTRACT 1S NOT VALID UNTIL YOU AND WE SIGN IT,

Soller assigns ts interes! inthis contacto Ty 4 wh ag F; Ate (ke (Ansigne) under the terms of Sailor's agraemeni{s) with Assignee.
C1 Assigned with recourse feigned without recourse 1D Assigned with imited recourse:

 

 

MANDERGRH-F—-7O¥ 07%

7 y KL, YS rae Te OFS Mena
LAN ee AER IR reece meme oes J “

‘a00ur OF Tes Pomas Cola aM

 

 

 

ORIGINAL LIENHOLDER

 
 

 

§ PANE CHARGE AND PAYMENTS

HOW WE FIGURE THE FINANCE CHARGE, We figure the Finance Charge -
- Using the [rue daly aamings method as dafined by the Texas Finance Code.” . =
Under the true daily earnings method, the Finance Charge wil be figured by ~

applying the daily rate to tha unpaid portion of the Amount Financed far the
umber of days the unpaid portion of the Amaunl Financed Is outstanding, The
+. dally rate is 14265 of the Annual Percentage Rate. The unpaid portion ol the
+ Amount Financed does not Include.late charges or return check charges. =

~ HOW WE WILL APPLY YOUR PAYMENTS. We wil apy your payments i e

the lollowing order:
+> 1.eamad bul unpaid finance charge; and, bee
210 else you owe under this agresment. <
* HOW LATE OR EARLY PAYMENTS CHANGE WHAT YOU MUST pa Wa

«based the Firidnce Charge, Tolal‘of Paymonts, aid Total Sale Price as Hall -
. Payments were made as scheduled. Hf'you do not timely maka all your .

Payments in at least the comect amount, you wil have to pay more Finance
_, Charge. It thal happens, your las! payment wil be more than your final
Scheduled payment, or at our option, you will have fo pay more paymants of

the Same amounl es your scheduled payment with a smaller las! payment If -

you make scheduled payments early, your Finance Charge wil be reduced

(ess). II you make your scheduled payments lata, your Finance Charge wil -
erent We wi send you cen pu sou ae changes bela he 5

final scheduled payment is dug. ~
INTEREST AFTER MATURITY. iyi ool py ak you ove when he inal
paymen! becames due, or you do nol pay all you owe I we demand payment

{in full under (his contract, you wil pay an Interest charge on the amount thel

is stil unpaid, That Interest charge wil be the higher rale of 18% pet year or
_the maximum rate allowed by taw, i thal rate is higher. The Interest charge fot
this amounl wil begin the day afler the final payment bocomes due...

TRANSFER OF RIGHTS. We may trarsler this contract to another person,

‘Trat person will then have all our righls, privieges, and remedies,

* SPECIAL PROVISIONS FOR BALLOON PAYMENT CONTRACTS. A

__ balloon payment is a scheduled payment more than twice the amount of the
._ Bverage of your scheduled paymenis, other than tha downpayment, thal are
due belore the balloon payment, You can pay all you awe when tha balloon
payment is due and keep your vehicle. i you buy the vehicle primary for
parsonal, family, ot household use, yau can enlarinto a new written agreement
Jo refinance the balloon payment when due without a refinancing fee. If you
refinance the balloon payment, your periddic payments wil nol be larger or

“more often than the payments in this contrac. Ths annual percentage rate in -

{the new agreement wil not ba more than the Annual Percentage Rata in this
‘contract. This provision does not apply il your Payment Schedule has been
adjusted lo your seasonal or imegular income,

2 YOUR OTHER PROMISES TO US .
a» USE AND TRANSFER OF THE VEHICLE, You will not sel of transfer the

‘vehicle without our written parmissian, II you do sell or transfer the vehicle, this ~

‘wil not release you. from your obligations under this contre, and we may
charge you a transler of equity fee of $25.00 ($50.for & heavy commercial
Vehicle). You wil promptly tell us In writing if you change your address or the
address where you keep the vehicle. We agrve you may remove the vehicle
tram the US. fr 72 hours o ss, th vehicle wil contre to be covered by
the insurance this contract requires, Otherwise, you agree not to remove he
«Vehicle Irom tha U.S. wthout our written permission, .
CARE.OF THE VEHICLE, You agre fo keep the vec free from ales,
and daims except those thal secure this contract You wil timely pay all taxes,
fires, or charges pertaining lo tha vehicle. You will keep the vehicle in good
.Tepeir. You will not allow the vehicle a be seized or placed in jaopardy or use
i ilegaly. You musi pay all you owe even il the vehicle bs lost, damaged or

 

destroyed. II a third party takes a lign ot claim against.or. possession of tha.

vehicle, we may pay tha (hind party ary cost required 1 free the vehicle from
: all Fens o dans. We may immadiatelj demand thal you pay us the amount
paid fo the third party for the vehicle. If you. do not pay this amount, we may
Tepossess the vehicle ‘and add thal-amount lo the amount you ows. i we do

9 RETURNED INSURANCE PREMIUMS AND “SERVICE CONTRACT: !

h-

~ CHARGES. I wa get a refund on Insurance or service contracts, or other contacts .~
5 kad ha cash price, we wl sbractt fon whal ou ove. Once all amounts.
* owed under this contract are paid, any remaining 1unds willbe paid to you, -
~APPLICATION OF CREDITS. Any credil thal reduces your debi will apply to.
Our payments In the reverse order of when {hey are due, unless wa decide 10 .
‘apply it to another part of your debt. The amount of the credit and all fnanoe
charge or interest on Ihe credit will be applied to your payments in the reverse
order of your payments.

 

3, IFYOU PAY LATE OR BREAK YOUR OTHER PROMISES :

a

b

LTE CHARGE. py ap aed rtd

when it accrues,

OFFAL ven 2

“1. Youdo not pay any amount when tis dua; ss .

iin incomplete, of riaaeg maton on a
applical

fon;
L You fie bln banks fied, past you, oF te whic:
4 amrekiees

 

 

e enter rt you or he tala
agreement, -

“"s&_ You break any of your promises inthis

ce

Brio cane cs ct ad ct ft

Under the

OUR ors DEMAND PAYMENT 14 FULL you defi, or ws bline in
pod lath that you are rot going to keep any of your promises, we can demand
thal you immediately pay al that you owe. Wa don' have to give you notice that
wwe are demanding ot intend lo damiand Immediate payment of el that you owe.
REPOSSESSION, If you delaul, wo may repossess the vehicte Irom you H we "+
db 80 peacefully. If your vahide has an electronic Iradking device, you agree *
thal we may use the device to find the vahidie. I any personal items are in the
vehicle, we can store them for you and give you writlen notice af your last -
known address shown on our records within 15 days of discovering thal we
‘have your personal ams. f you do nol ask for thesa tens back within 31 days
{rom the day we mall or deliver the nofce fo you, we may dispose of them as
applicable Law allows. Ary accessory, egupmerd, ‘or replacement part stays".
with the vehidie.

YOUR RIGHTTO REDEEM, Nwe take your vehicte, 190 wl fll you how much
you have 10 pay to get & back, If you do not pey us to gel the vehicle back, we
can soll it o¢ taka other action allowed by law. Your righ! to redaem ends when
tha vehicle Is sold or we have entered Info a contract for sale or accepted the
‘collateral as full or partial satisfaction of @ contract.

DISPOSITION OF THE VEHICLE. ¥ you dont pay us to gol th hcl back,
we can sell it or take other action allowed by law, We wil sand you notice at
least 10 days betore we soll il, We can use the money we get from selling it fo
pay allowed expenses and to reducs the amount you owe. Allowed expenses
are expenses we pay as a direct result of taking the vehicle, holding a,
preparing I for sale, and selling iM any money is let, we wil ay i to you
Unless we must pay I to someone else. I the money from the sala is not
‘enough to pay al you ows, you must pay'the rest of what.you owe us plus
Interest, If wp taka o sell the vehicle, you will give us the certificate of title and
‘any alher document required by stale law to recard transter of (ie,
COLLECTION COSTS. Ht wa hire an atfomey who is nol-our employes 10
enforce this contract, you will pay reasonable atfomey’s fees and court costs
5 the applicable law allows. You will also pay our reasonable out-of-pocket
enpenees ured I cevecten retain, oli, and Selling the vehicle .
as the epplicable law allows." *

CANCELLATION * OF OPTIONAL.” INSURANCE AND SERVICE
CONTRACTS, This conlracl may conlain charges lor insurance or service ”
contrac of fr services Incided In the cash price. ¥ you detau, you agres
thal we cin dlaim benefits Oder these coplvacts t the extend allowable, and
‘erminate thom to obtain relunds of uneamed charges to reduce whal you
‘owe of repait thé vehicle, II the véide Is a tota! losé because it is damaged
oF stolen, we may claim benefls under these contracts end cancel them to
obtain relunds of uneamed charges to reduce whal you.owe. -

 

not the vehicle, i tha! you pay

compte & finance charge on this amount. 4 INTEGRATION AND SEVERABILITY CLAUSE,”

SECURITY INTEREST, To sacure all that this contract: This contract contains the ente 2groamen! bebveen you nd ut relating b '
porseshi,yougreuseseartyhseattc sconac ans ato {ha sale and financing of the vehicle, I any part of this contract is not valid, all
1, The vehicle Iccng al aocetsores and parts row or ltr atached elt pars Say ald_

‘and any other goods financed in this contract;
“2 AllInsurance proceeds and other proceeds received lor tha vehicle:
3, Any Insurance policy, service contract ar other contrad financed by vs
and any proceeds of hose contracts; and
4, Any refunds of charges included in this contract for insurance, or service
contracts.
This secuty interest alo socures any extersion or mocffcation a ths conrad.
The certificate of tHe must show our security inferest in the vehicle,
AGREEMENT TO KEEP VEHICLE INSURED, You agree to have physical
damage insurance covering loss or damaga fo the vehicle for the term ol this
contracl. The insurance musi cover our interest in tha vehicls.
OUR RIGHT TO PURCHASE REQUIRED INSURANCE IF YOU FAIL TO
* KEEP THE VEHICLE INSURED, If you fall lo give us proc! thal you have
reurance, we may buy physical damage insurance. Wo may buy insuranoe thal
‘cavers your interest and our interns! in the vehicle, or we may buy insurance that
covers our interest only You will pay the premium for the Insurance and a nance
charge al the contract rate, Hi ch eal ot rece we wil
+ mail nofica to your last known address shown in our fg,

PHYSICAL DAMAGE INSURANCE PROCEEDS. You must use + physical :

damage Insurance proceeds la repair the vehicle, unless we agree otherwise
in welling. However, # he vehicle is a total loss, you must use the insurance
proceeds to pay whal you owe us. You agree thal we can use any proceeds
from Inguranos to repair the vehide, or we may reduce what you owe under
(his contrac. If we apply Insurance proceeds to the amounl you owe, they will
be applied to your payments In the reverse order of whan they are dye. If your
insurance on the vehicle or credit Insurance doesn't pay all you owe, you
ius! pay whal bs stil owed, Once all amounts owed under this contract are
paid, any remaining proceeds wil be paid lo you

LEGAL LIMITATIONS ON OUR RIGHTS ~

Ht we don't errforcs our rights every time, we can $41 entre Dem ae, We
wil exercise all of our rights In a lawful way. You don’) have to pay finance
charge or other amounts that are more than the law allows. This provision
prevails over all other parts of this contract and over all our other acts.
‘SELLER'S DISCLAIMER OF WARRANTIES

Uness the seller makes @ written warrenty, or enters (nto 8 servics
contract within 90 days from the date of this contyact, the seller
makes no warranties, express or Implied, on the vehicle, and there will
be no Implied warranties of merchantability of of filness for a
particular purpose.

‘This provislon does not affect sny warrenties covering the vehicle that
the vehicle manufacturer may provide, fs

 

Used Car Buyers Guide. The Information you see on the window form for
this vehicle is part of this contract Information on the-window form
overrides any contrary provisions In the contract of sale,

Spanish Translation; Guia pare compradors de vehiculos usados. ‘u
informactén qua ve en of formulario de la vertanilia para este vehicula
forma parte del presente contrato, La Informacién del formutario de ts
ventanilla dela sin efecto toda disposicidn en contrarlo contenida en el
contrate de venta,

‘APPLICABLE LAW

Federal and Texas law apply lo this conic

 

NOTICE: ANY HOLDER OF THIS CONSUMER CREDIT CONTRACT IS SUBVECTTO ALL CLAIMS ANO DEFENSES WHICH THE DEBTOR COULD ASSERT AGAINST
‘THE SELLER OF GOODS OR SERVICES OBTAINED PURSUANT HERETO OR WITH THE PROCEEDS HEREOF, RECOVERY HEREUNDER BY THE DEBTOR SHALL
NOT EXCEED AMOUNTS PAIO BY THE DEBTOR HEREUNDER.

This PROVISION apples lo this contract only it the vehicle fnanced in the contract was, purchased for personal, family, or housshold usa.

 

shall,
Any
arbit

Arbit

im or ci
condition of thi

 
  

ARBITRATION CLAUSE
“PLEASE REVIEW - IMPORTANT - AFFECTS YOUR LEGAL RIGHTS

“4. EITHER YOU OR WE MAY CHOOSE TO HAVE ANY DISPUTE BETWEEN US DECIDED BY ARBITRATION AND NOT IN COURT OR BY JURY TRIAL,
2 ea eeeure 1S ARBITRATED, YOU WILL GIVE UP YOUR RIGHT TO PARTICIPATE AS A CLASS REPRESENTATIVE OR CLASS MEMBER ON ANY

an vous MAY HAVE AGAINST US INCLUDING ANY RIGHT TO CLASS ARBITRATION OR ANY CONSOLIDATION OF INDIVIDUAL

SREITR ano
2 piesa ee RIGHTS TO APPEAL IN ARBITRATION ARE Cereal MORE HMETED: THAN IN A LAWSUIT, AND OTHER RIGHTS THAT YOU
WOULD HAVE IN COURT MAY NOT BE AVAILABLE IN ARBITRA
soy aiish oF dispute, whether in contract, tort, staluta or aera (including the rn and scope o! this Arbitration Clause, and the arbitrability of, the
cal soue),peiween you and us of our employees, apents, successors:

at your of our election,

dl

‘of assigns,
ls vehicle, this contract of tof ay resulting TTaneaction of relationship (J Mctucing any such relationship with third parties who do not sign this contract)
be resolved by neutral, binding arbitration and not by a action,

If federa! law provides thal a claim ar dispute Is not subject to binding arbitration, ie alee Clause shall nal apply lo such claim or dispute.

im or Siete is to bo arbitratod by a single arbitrator on an Individual basis and not as a clase action. You expressly waive any right you may have lo

shalt be condcied by tha American Arbitration Association, 1699 Broadway, 10th Floor, New York, New York 10019

arises out of or relales to your credit application, purchaso or

19 (vvew.adrorg), or ary other | |

‘ grgarizaton that you choose subject to our approval. You may gota cepy othe rules ol eso organizations by contacting the arbilration orparization or visiting

- | Tho arbitrator's award shall be-tinal and bindiny
$t00 ,000, of includes an award of injunctive ral lat v4

i determination by the
Any arbitration fe this Arbitration Clause shall be governed by the Federal Arbitration Act (9 U.S.C. § 1 et. seq:) and not by any slaty law conceming

 

i and we rolain any rights to setl-holp romodios,
clalms within thal court's Jurisdiction, unjosg such clon {ransterred, removed or appealed to a d
by using self-help remedies or liling sull,
Any court having jurisdiction may eniér judgment on the arbitrator's award. This Arbivatlon Clause shall survive any termination, payot! or transfor of this
| contract. »
It any part of this Arbitration Clause, other than waivers of class action rights, is doomed or found to be unoritarceablo for fo ay reasod, tha femalnder shall
romain enforceable. I! a waiver of class action rights Is Seemed ‘or found lo be unenforceable for any reason In a case
been mada, the romaindar of this Arbitration Claus
. | scope of \he waiver of class action rights shall be d

‘website,

tion hearing shell be conducted In the

 

arbitrator bane, he appealing
ralore of B sreortoom of costa

 

 

be unenforceable. Not wi
‘by the court and not by the arbitrator.

Arran shall be romney or retired judges and shall be salectad purzuant to the applicable
making an award. The arbi
dispute, In which case tha hearing will be held In the federal district whare this contract wi
t We will advance your filing, administration, service or caso management foo and your arbitrator or hearing foe all up to a maximum of $2:
reimbursed by decision af the arbitrator al the arbirator's discretion. Each party shall be responsibie far ta awn attorney, expert and othar fees, Unless awarded
by the arbitrator under applicabie law.
. [tthe chosen arbitration organization's rules sent ‘with thie Arbitration Clause, then the pravisions of thie Arbitration Clause shall control.
| that in the evant the arblirator’s award for 8 party Is $0 eracanats a party {sin wens ot}.
Inst a sta pay that party may requas
arbitration shall ba responsible for the fing fee and ‘cihar armion costo eb

ral district in which you

uch as repossession. You and we rotain tho ni

substantive law in
arty to tne clalm or

 

fo untess the Cradhor-Sol

 

‘The arbitrator shall a
salar a
culed.

 

500, which may be

a new arbitration under the rules of the ar tion by &

oa fal

 

ht 10 seok remedies in small claims cour! for disputes or
rent court. Nalther you not wo walve the right 1o.arbtrate

class action allegations hang

ithatanding any athor Broviston of in Ar Arbitration n Glaus, the aly

 

Form Wo. S83-TX-ARB 2/12

 
Case 19-43691-mxm7 Doc 16-1 Filed 10/25/19 Entered 10/25/19 11:07:35 Page 3of 3
9/10/2019 ELT Printout

Collateral Management Services
9750 Goethe Road | Sacramento, CA 95827
www.dealertrack.com

 

TD Auto Finance

Lien and Title Information

norma

ition

 

Account Number
Loan Number
Branch

Borrower 1
Borrower 2
Borrower Address

 

294
ARTHUR, BRYANT T

1109 ROCKCRESS DR
MANSFIELD, TX 76063

Financed Date
Perfected Date
Payoff Date

Dealer ID
Dealer

Dealer Address

5/19/2016
6/10/2016

19360

VANDERGRIFF
AUTOMOTIVE II L P
1000 WI 20
ARLINGTON, TX 76017

 

ELT Lien ID
Lienholder
Lienholder Address

Lien Release Date

 

 

20261424400
TD AUTO FINANCE LLC
PO BOX 997551

SACRAMENTO, CA 958997551

 

 

VIN 4T4BF1FK7GR567249 Issuance Date 6/10/2016
Title Number 22031642521250089 Received Date 6/10/2016
Title State TX ELT/Paper ELECTRONIC
Year 2016 Odometer Reading 10

Make TOYT Branding

Model

Owner 1 BRYANT TIMOTHY ARTHUR

Owner 2

Owner Address 1109 ROCKCRESS DR

MANSFIELD, TX 760631697

 

Printed: Tuesday, September 10, 2019 8:10:57 AM PST

https://title. fdielt.com/MVC/CollateralPrint/CollateralPrint?view=CollateralPrint&account=yes
